DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15 are allowable over the prior art of record. Claims dependent from the independent claims are, therefore, allowed.
Regarding independent claim 1, closest art KJALLSTROM and Zhar disclose various limitations of the claim (see previous Office Action). However, independent claim 1 recites the features of “capturing, in a nth time, an image containing only a marker Xn of the plurality of markers, and recognizing the marker Xn in the image to acquire a position and a pose of the marker Xn relative to the terminal device; capturing, in a (n+1)th time, an image containing only a marker Xn+1 of the plurality of markers, and recognizing the marker Xn+1 in the image to acquire a position and a pose of the marker Xn+1 relative to the terminal device; acquiring, through a visual-inertial odometer of the terminal device, six degrees of freedom (6DOF) of the terminal device in real time, the 6DOF comprising a position and a pose of the terminal device”. Independent claim 15 recites similar features of claim 1. Independent claim 8 recites “acquiring a spatial position relation between the marker with the position change and the marker without the position change, based on the spatial position of the marker with the position change relative to the terminal device and the spatial position of the marker .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHONG WU/Primary Examiner, Art Unit 2613